

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.2








SUBORDINATED TERM LOAN AGREEMENT




dated as of September 26, 2008




among




THE PRIVATEBANK AND TRUST COMPANY
as Borrower




THE LENDERS FROM TIME TO TIME PARTY HERETO




and




SUNTRUST BANK
as Administrative Agent










SUNTRUST ROBINSON HUMPHREY, INC.
as Joint Lead Arranger and Sole Bookrunner




BANC OF AMERICA SECURITIES LLC
as Joint Lead Arranger







 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


ARTICLE I.DEFINITIONS; CONSTRUCTION1
Section 1.1.Definitions.1
Section 1.2.Terms Generally9
ARTICLE II.AMOUNT AND TERMS OF THE SUBORDINATED TERM LOAN10
Section 2.1.Term Loan Commitment10
Section 2.2.[Intentionally Deleted]10
Section 2.3.Procedure for Borrowing Term Loans10
Section 2.4.[Intentionally Deleted]10
Section 2.5.Funding of Borrowings.10
Section 2.6.Termination of Commitments.11
Section 2.7.Repayment and Prepayments of Loans.11
Section 2.8.Interest on Loans.11
Section 2.9.Certain Fees12
Section 2.10.Computation of Interest and Fees12
Section 2.11.Inability to Determine Interest Rates13
Section 2.12.Evidence of Indebtedness13
Section 2.13.Illegality13
Section 2.14.Increased Costs.14
Section 2.15.Funding Indemnity15
Section 2.16.Taxes.15
Section 2.17.Payments Generally; Pro Rata Treatment.17
Section 2.18.Mitigation of Obligations; Replacement of Lenders18
Section 2.19.Subordinated and Unsecured Obligations19
Section 2.20.Incremental Facility.19
ARTICLE III.CONDITIONS TO EFFECTIVENESS AND MAKING OF LOANS21
Section 3.1.Conditions To Effectiveness21
Section 3.2.Each Loan22
ARTICLE IV.REPRESENTATIONS AND WARRANTIES23
Section 4.1.Existence; Power23
Section 4.2.Organizational Power; Authorization23
Section 4.3.Governmental Approvals; No Conflicts24
Section 4.4.Financial Statements24
Section 4.5.Litigation Matters and Enforcement Actions24
Section 4.6.Compliance with Laws and Agreements25
Section 4.7.Investment Company Act25
Section 4.8.Taxes25
Section 4.9.Margin Regulations26
Section 4.10.Disclosure26
Section 4.11.Dividend Restrictions; Other Restrictions.26
Section 4.12.Capital Measures26
Section 4.13.FDIC Insurance26
Section 4.14.Ownership of Property.26
Section 4.15.OFAC27
Section 4.16.Patriot Act27
Section 4.17.Solvency28
ARTICLE V.COVENANTS28
Section 5.1.Financial Statements and Other Information28
Section 5.2.Notices of Material Events30
Section 5.3.Existence; Conduct of Business31
Section 5.4.Compliance with Laws, Etc.31
Section 5.5.Payment of Obligations31
Section 5.6.Books and Records31
Section 5.7.Visitation, Inspection, Etc.31
Section 5.8.Maintenance of Properties; Insurance.32
Section 5.9.Use of Proceeds32
Section 5.10.Subordination of Loans32
ARTICLE VI.EVENTS OF DEFAULT32
Section 6.1.Events of Default32
ARTICLE VII.THE ADMINISTRATIVE AGENT33
Section 7.1.Appointment of Administrative Agent33
Section 7.2.Nature of Duties of Administrative Agent34
Section 7.3.Lack of Reliance on the Administrative Agent34
Section 7.4.Certain Rights of the Administrative Agent35
Section 7.5.Reliance by Administrative Agent35
Section 7.6.The Administrative Agent in its Individual Capacity35
Section 7.7.Successor Administrative Agent.35
ARTICLE VIII.MISCELLANEOUS36
Section 8.1.Notices.36
Section 8.2.Waiver; Amendments.38
Section 8.3.Expenses; Indemnification.39
Section 8.4.Successors and Assigns.40
Section 8.5.Governing Law; Jurisdiction; Consent to Service of Process.42
Section 8.6.WAIVER OF JURY TRIAL43
Section 8.7.Counterparts; Integration43
Section 8.8.Survival43
Section 8.9.Severability43
Section 8.10.Confidentiality44
Section 8.11.Interest Rate Limitation44
Section 8.12.Waiver of Effect of Corporate Seal45
Section 8.13.Patriot Act45
Section 8.14.Bookrunner and Lead Arrangers45




Schedules


Schedule I                                           Commitment Amounts


Exhibits


Exhibit A                                -           Form of Subordinated Term
Note
Exhibit 3.1(b)(iii)                                           -           Form
of Secretary’s Certificate
Exhibit 3.1(b)(vi)                                           -           Form of
Officer’s Certificate



-  -
 
 

--------------------------------------------------------------------------------

 

SUBORDINATED TERM LOAN AGREEMENT




THIS SUBORDINATED TERM LOAN AGREEMENT (this “Agreement”) is made and entered
into as of September 26, 2008, by and among THE PRIVATEBANK AND TRUST COMPANY,
an Illinois state chartered bank (the “Borrower”), the several banks and other
financial institutions from time to time party hereto (the “Lenders”), and
SUNTRUST BANK, in its capacity as Administrative Agent for the Lenders (the
“Administrative Agent”).


W I T N E S S E T H:


WHEREAS, the Borrower has requested the Lenders and Park National Bank, and such
entities have agreed, subject to the terms and conditions of this Agreement
(and, in the case of Park National Bank, subject to the terms and conditions of
a commitment letter between itself and the Borrower), to commit to make
subordinated term loans in an aggregate principal amount of $120,000,000,
$100,000,000 of which will be funded on the Closing Date and $20,000,000 of
which are intended to be funded by Park National Bank within 10 Business Days
after the Closing Date, which are intended to qualify as Tier 2 Capital;


NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Administrative Agent and the Lenders agree as
follows:


ARTICLE I.DEFINITIONS; CONSTRUCTION


Section 1.1. Definitions.
In addition to the other terms defined herein, the following terms used herein
shall have the meanings herein specified (to be equally applicable to both the
singular and plural forms of the terms defined):


“Administrative Agent” shall have the meaning assigned to such term in the
opening paragraph hereof.


“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.


“Aggregate Commitments” shall mean the sum of the Commitments of all Lenders at
any time outstanding.  On the Closing Date, the Aggregate Commitments shall
equal $100,000,000.


“Base Rate” shall mean the higher of (i) the per annum rate which the
Administrative Agent publicly announces from time to time to be its prime
lending rate, as in effect from time to time, and (ii) the Federal Funds Rate,
as in effect from time to time, plus one-half of one percent (0.50%).  The
Administrative Agent’s prime lending rate is a reference rate and does not
necessarily represent the lowest or best rate charged to customers.  The
Administrative Agent may make commercial loans or other loans at rates of
interest at, above or below the Administrative Agent’s prime lending rate.  Each
change in the Administrative Agent’s prime lending rate shall be effective from
and including the date such change is publicly announced as being effective.


“Base Rate Loan” shall mean any Loan accruing interest at the Base Rate.


“Base Rate Margin” shall mean 2.50% per annum.


“Borrowing” shall mean a borrowing consisting of Loans of the same Type, made on
the same date.


“Business Day” shall mean (i) any day other than a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia or New York, New York are
authorized or required by law to close and (ii) if such day relates to a
Borrowing, a payment or prepayment of principal or interest on a Eurodollar Loan
or a notice with respect thereto, any day on which dealings in Dollars are
carried on in the London interbank market.


“Call Report” shall mean, with respect to the Borrower, the “Consolidated
Reports of Condition and Income” (FFIEC Form 031 or 041 or any successor form of
the Federal Financial Institutions Examination Council).


“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any Governmental Authority after the date of this Agreement, or
(iii) compliance by any Lender (or for purposes of Section 2.14(b), by such
Lender’s holding company, if applicable) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement.


“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 have been satisfied or waived, and unless otherwise indicated,
shall be the date of this Agreement.


“Commitment” shall mean, with respect to each Lender, the obligation of such
Lender to make a Term Loan hereunder on the Closing Date, in a principal amount
not exceeding the amount set forth with respect to such Lender on Schedule I, as
such amount may be increased by an Incremental Facility Amendment pursuant to
Section 2.20, and shall include each Incremental Commitment.


“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.


“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.


“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any actual or alleged violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) any actual or
alleged exposure to any Hazardous Materials, (d) the Release or threatened
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.


“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.


“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.


“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator appointed by the PBGC of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.


“Eurodollar” when used in reference to any Loan or any Borrowing, refers to
whether such Loan or such Borrowing bears interest at a rate determined by
reference to LIBOR.


“Event of Default” shall have the meaning provided in Article VI.


“Excluded Taxes” shall mean with respect to the Administrative Agent, any Lender
or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which any Lender is located and (c) in the case of a Foreign
Lender, any withholding tax that (i) is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office), (ii) is imposed on amounts payable to such
Foreign Lender at any time that such Foreign Lender designates a new lending
office, other than taxes that have accrued prior to the designation of such
lending office that are otherwise not Excluded Taxes, and (iii)  is attributable
to such Foreign Lender’s failure to comply with Section 2.16(e).


“FDIC” shall mean the Federal Deposit Insurance Corporation.


“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.


“Fiscal Quarter” shall mean each fiscal quarter (including the fiscal quarter at
the fiscal year-end) of the Borrower.


“Foreign Lender” shall mean any Lender that is not a United States person under
Section 7701(a)(3) of the Code.


“FRB” shall mean the Board of Governors of the Federal Reserve System.


“FR Y-9C Report” shall mean the “Consolidated Financial Statements for Bank
Holding Companies (FR Y-9C)” submitted by the Parent as required by Section 5(c)
of the Bank Holding Company Act (12 U.S.C. 1844) and Section 225.5(b) of
Regulation Y (12 CFR 225.5(b)), or any successor or similar replacement report.
 
“FR Y-9LP Report” shall mean the “Parent Company Only Financial Statements for
Large Bank Holding Companies (FR Y-9LP)” submitted by the Parent as required by
Section 5(c) of the Bank Holding Company Act (12 U.S.C. 1844) and Section
225.5(b) of Regulation Y (12 CFR 225.5(b)), or any successor or similar
replacement report.


“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis.


“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government, including without limitation, the FRB, the FDIC, the Illinois
Department of Financial and Professional Regulation and any other federal or
state agency charged with the supervision or regulation of depositary
institutions or holding companies of depositary institutions (as used herein,
including any trust company subsidiaries whether or not they take deposits), or
engaged in the insurance of depositary institution deposits, or any court,
administrative agency or commission or other governmental agency, authority or
instrumentality having supervisory or regulatory authority with respect to the
Borrower and/or any of its Subsidiaries.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


“Incremental Commitment” shall have the meaning assigned to such term in
Section 2.20(a).


“Incremental Commitments Effective Date” shall have the meaning assigned to such
term in Section 2.20(d).


“Incremental Facility Amendment” shall have the meaning assigned to such term in
Section 2.20(c).


“Incremental Lender” shall have the meaning assigned to such term in
Section 2.20(c).


“Incremental Term Loan” shall have the meaning assigned to such term in
Section 2.20(b).


“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.


“Interest Payment Date” shall have the meaning assigned to such term in
Section 2.8.


“Interest Rate” shall have the meaning assigned to such term in Section 2.8.


“Interest Reset Date” shall mean the last Business Day of March, June,
September, and December of each year.


“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement.


“LIBOR” shall mean that rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) that is equal to the quotient of:


(i)           the rate per annum for deposits in Dollars for a three-month
period, which rate appears on Reuters Screen LIBOR01 Page (or any successor
page), or such similar service as determined by the Administrative Agent that
displays the British Bankers’ Association Interest Settlement Rates for deposits
in Dollars as of 11:00 a.m. (London, England time) on the day that is two
Business Days prior to the Closing Date and each Interest Reset Date; provided,
that if the Administrative Agent determines that no such offered rate appears on
such page, the rate used will be the per annum rate of interest determined by
the Administrative Agent to be the average (rounded upward, if necessary, to the
nearest 1/100th of 1%) of the rates per annum at which deposits in Dollars for a
three-month period are offered to the Administrative Agent by leading banks in
the London interbank market as of 10:00 a.m. (New York, New York time) on the
day that is two (2) Business Days prior to each Interest Reset Date, divided by


(ii)           a percentage equal to 1.00 minus the maximum reserve percentages
(including any emergency, supplemental, special or other marginal reserves)
expressed as a decimal (rounded upward to the next 1/100th of 1%) in effect on
any day to which the Administrative Agent is subject with respect to any
Eurodollar Loan pursuant to regulations issued by the FRB with respect to
eurocurrency funding (currently referred to as “eurocurrency liabilities” under
Regulation D).  Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under Regulation D.  This percentage will be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.


“Loan” shall mean each Term Loan and each Incremental Term Loan; and “Loans”
shall mean the Term Loans and the Incremental Term Loans, collectively.


“Loan Documents” shall mean, collectively, this Agreement, each Subordinated
Term Note and any and all other instruments, agreements, documents and writings
executed in connection with any of the foregoing.


“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences whether or not related, a material
adverse change in, or a material adverse effect on, (i) the business, results of
operations, financial condition, assets or liabilities of the Borrower, (ii) the
ability of the Borrower to make any payments required under this Agreement or
any other Loan Document or to perform any of its material obligations under the
Loan Documents, (iii) the rights and remedies of Administrative Agent and the
Lenders under any of the Loan Documents or (iv) the legality, validity or
enforceability of any of the Loan Documents.


“Maturity Date” shall mean September 26, 2015.


“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.


“Other Taxes” shall mean any and all present and future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made by or on behalf of the Borrower hereunder or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Documents.


“Parent” shall mean PrivateBancorp, Inc., a Delaware corporation, and its
successors and assigns.


“Participant” shall have the meaning set forth in Section 8.4(c).


“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, Atlanta, Georgia 30308, or such other location as to which
the Administrative Agent shall have given written notice to the Borrower and the
other Lenders.


“PBGC” shall mean the Pension Benefit Guaranty Corpora­tion referred to and
defined in ERISA, and any successor entity performing similar functions.


“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.


“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.


“Pro Rata Share” shall mean, with respect to any Lender at any time, a
percentage, the numerator of which shall be the sum of (a) such Lender’s
Commitment (if any) plus (b) the aggregate principal amount of Loans held by
such Lender at such time and the denominator of which shall be the sum of (x)
the Aggregate Commitments (if any) plus (y) the aggregate principal amount of
all Loans then outstanding.


“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.


“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.


“Required Lenders” shall mean, at any time, (a) if the number of Lenders under
this Agreement at the time of determination shall equal two, both such Lenders,
(b) if the number of Lenders under this Agreement at the time of determination
shall equal three, any two of such Lenders so long as such two Lenders hold at
least 50% of the aggregate outstanding Loans at such time (or if the Lenders
have no Loans outstanding at such time, then any two Lenders holding at least
50% of the Aggregate Commitments), and (c) if the number of Lenders under this
Agreement at the time of determination shall equal four or more, those Lenders
holding more than 50% of the aggregate outstanding Loans at such time (or if the
Lenders have no Loans outstanding, then Lenders holding more than 50% of the
Aggregate Commitments).


“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the treasurer
or a managing director of the Borrower or such other representative of the
Borrower as may be designated in writing by any one of the foregoing with the
consent of the Administrative Agent.


“Subordinated Term Note” shall mean a promissory note of the Borrower payable to
the order of each Lender in substantially the form of Exhibit A.


“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, part­nership, joint venture, limited liability company,
association or other entity (i) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (ii) that is, as
of such date, otherwise controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent.  Unless
otherwise indicated, all references to “Subsidiary” under this Agreement shall
mean a Subsidiary of the Borrower.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.


“Term Loan” shall have the meaning set forth in Section 2.1.


“Tier 2 Capital” shall have the definition provided in, and shall be determined
in accordance with, the rules and regulations of the FDIC.


“Type”, when used in reference to a Loan, refers to whether the rate of interest
on such Loan, is determined by reference to LIBOR or the Base Rate.


“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.


Section 1.2. Terms Generally
.  The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without
limitation”.  In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including” and the word
“to” means “to but excluding”.  Unless the context requires otherwise (i) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as it was originally executed or as it may from time to time be amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “hereof”, “herein” and “hereunder” and words
of similar import shall be construed to refer to this Agreement as a whole and
not to any particular provision hereof, (iv) all references to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles,
Sections, Exhibits and Schedules to this Agreement and (v) all references to a
specific time shall be construed to refer to Atlanta, Georgia time, unless
otherwise indicated.






ARTICLE II.AMOUNT AND TERMS OF THE SUBORDINATED TERM LOAN


Section 2.1. Term Loan Commitment
.  Subject to the terms and conditions set forth herein, each Lender severally
agrees to make a single term loan (each, a “Term Loan”) to the Borrower on the
Closing Date in a principal amount not to exceed the Commitment of such Lender;
provided, that if for any reason the full amount of such Lender’s Commitment is
not fully drawn on the Closing Date, the undrawn portion thereof shall
automatically be cancelled.


Section 2.2. [Intentionally Deleted]
.


Section 2.3. Procedure for Borrowing Term Loans
.  The execution and delivery of this Agreement by the Borrower and the
satisfaction of all conditions precedent pursuant to Section 3.1 and Section 3.2
shall be deemed to constitute the Borrower’s request to borrow the Term Loans on
the Closing Date.


Section 2.4. [Intentionally Deleted]


Section 2.5. Funding of Borrowings.


(a)           Each Lender will make available each Loan to be made by it
hereunder on the proposed date thereof by wire transfer in immediately available
funds by 11:00 a.m. to the Administrative Agent at the Payment Office.  The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts that it receives, in like funds by the close of business
on such proposed date, to an account maintained by the Borrower with the
Administrative Agent or at the Borrower’s option, by effecting a wire transfer
of such amounts to an account designated by the Borrower to the Administrative
Agent in writing for such purpose.


(b)           Unless the Administrative Agent shall have been notified by any
Lender prior to 5:00 p.m. one (1) Business Day prior to the date of a Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such amount available to the Administrative Agent on such date,
and the Administrative Agent, in reliance on such assumption, may make available
to the Borrower on such date a corresponding amount.  If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender
on the date of such Borrowing, the Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest at the Federal Funds Rate for up to two (2) days and thereafter at the
rate specified for such Borrowing.  If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor,
the Administrative Agent shall promptly notify the Borrower, and the Borrower
shall immediately pay such corresponding amount to the Administrative Agent
together with interest at the rate specified for such Borrowing.  Nothing in
this subsection shall be deemed to relieve any Lender from its obligation to
fund its Pro Rata Share of any Borrowing hereunder or to prejudice any rights
which the Borrower may have against any Lender as a result of any default by
such Lender hereunder.


(c)           All Borrowings shall be made by the Lenders on the basis of their
respective Pro Rata Shares.  No Lender shall be responsible for any default by
any other Lender in its obligations hereunder, and each Lender shall be
obligated to make its Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.


Section 2.6. Termination of Commitments.
  Subject to Section 2.20, The Commitments shall terminate on the Closing Date
upon the making of the Term Loans.


Section 2.7. Repayment and Prepayments of Loans.


(a)           The aggregate outstanding principal amount of all Loans shall be
due and payable (together with accrued and unpaid interest thereon) on the
Maturity Date.  All payments in respect of the Loans shall be applied first to
accrued interest and the balance, if any, to principal.  Once repaid, none of
the Loans may be reborrowed.


(b)           The Borrower shall have the right at any time and from time to
time, subject to the approval of the FDIC, to prepay any Borrowing, in whole or
in part, without premium or penalty, by giving irrevocable written notice to the
Administrative Agent no later than five (5) Business Days prior to any such
prepayment.  Each such notice shall be irrevocable and shall specify the
proposed date of such prepayment and the principal amount of each Borrowing or
portion thereof to be prepaid.  Upon receipt of any such notice, the
Administrative Agent shall promptly notify each Lender of the contents thereof
and of such Lender’s Pro Rata Share of any such prepayment.  If such notice is
given, the aggregate amount specified in such notice shall be due and payable on
the date designated in such notice, together with accrued interest to such date
on the amount so prepaid in accordance with Section 2.17(a); provided, that if a
Eurodollar Borrowing is prepaid on a date other than an Interest Reset Date, the
Borrower shall also pay all amounts required pursuant to Section 2.15.  Each
partial prepayment of any Borrowing shall be in a minimum aggregate amount of
not less than $2,500,000.  Each prepayment of a Borrowing shall be applied
ratably to the Loans comprising such Borrowing and shall be applied first to
accrued interest and then to the principal balance.  Notwithstanding anything to
the contrary herein or otherwise, the Borrower shall not (and shall not have the
right to) to prepay any Loans on or prior to the second anniversary of the
Closing Date.


Section 2.8. Interest on Loans.


(a)           Interest on the principal amount of all Loans shall accrue from
and including the date such Loans are made to but excluding the date of any
repayment thereof.  The Borrower shall pay interest on each Loan in arrears on
the last day of March, June, September  and December of each year and on the
Maturity Date (each, an “Interest Payment Date”) at a rate equal to LIBOR plus
three and one-half percent (3.50%) per annum (the “Interest Rate”).  The initial
Interest Payment Date in respect of the Term Loans shall be
December 31, 2008.  The initial Interest Payment Date in respect of each
Incremental Term Loan (if any) shall be the Interest Payment Date immediately
following the date on which such Incremental Term Loan is made.


(b)           The Interest Rate in respect of the Term Loans for the period from
the Closing Date to December 31, 2008 shall be 6.98% per annum, which was
determined by reference to the then prevailing LIBOR.  The Interest Rate in
respect of each Incremental Term Loan (if any) for the period from the date such
Incremental Term Loan is made to the immediately following Interest Reset Date
shall be set forth in each Subordinated Term Note issued in connection with the
making of such Incremental Term Loan (which shall be determined by reference to
the then prevailing LIBOR).  Thereafter, in the case of each Loan, the Interest
Rate shall be reset on a quarterly basis on each Interest Reset Date by
reference to the then prevailing LIBOR.  If any Interest Reset Date falls on a
day that is not a Business Day, the Interest Reset Date shall be postponed to
the next succeeding Business Day, except if that Business Day is in the next
succeeding calendar month, the Interest Reset Date shall be the immediately
preceding Business Day.


(c)           Following the occurrence of an Event of Default, and in any event
after acceleration, interest on all Loans shall cease to accrue interest at the
Interest Rate and shall thereafter bear interest at the Base Rate plus the Base
Rate Margin plus 2% per annum.  All interest payable under this clause (c) shall
be payable on demand.


(d)           The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder and shall promptly notify the Borrower and the
Lenders of such rate in writing (or by telephone, promptly confirmed in
writing).  Any such determination shall be conclusive and binding for all
purposes, absent manifest error.


Section 2.9. Certain Fees
.  The Borrower shall also pay to the Administrative Agent for its own account
fees in the amounts and at the times previously agreed upon in writing by the
Borrower and the Administrative Agent. Further, the Borrower shall pay to the
Administrative Agent, for the ratable benefit of each Lender, the upfront fee
previously agreed upon by the Borrower and the Administrative Agent, which shall
be due and payable on the Closing Date.


Section 2.10. Computation of Interest and Fees
.  All computations of interest and fees hereunder shall be made on the basis of
a year of 360 days for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest or fees
are payable (to the extent computed on the basis of days elapsed).  Each
determination by the Administrative Agent of an interest amount or fee hereunder
shall be made in good faith and, except for manifest error, shall be final,
con­clusive and binding for all purposes.


Section 2.11. Inability to Determine Interest Rates
.  If prior to the occurrence of any Interest Reset Date, the Administrative
Agent shall have determined (which determination shall be conclusive and binding
upon the Borrower) that (a) by reason of circumstances affecting the relevant
interbank market, adequate means do not exist for ascertaining LIBOR, or (b) the
Administrative Agent shall have received notice from the Required Lenders that
LIBOR does not adequately and fairly reflect the cost to such Lenders of making,
funding or maintaining its Eurodollar Loans, the Administrative Agent shall give
written notice (or telephonic notice, promptly confirmed in writing) to the
Borrower as soon as practicable thereafter.  Until the Administrative Agent
notifies the Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, all such affected Loans outstanding shall be deemed to
be converted into Base Rate Loans as of such date and shall bear interest at the
Base Rate plus the Base Rate Margin.


Section 2.12. Evidence of Indebtedness
.  Each Lender shall maintain in accordance with its usual practice appropriate
records evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable thereon and paid to such Lender from time to time
under this Agreement.  The Administrative Agent shall maintain appropriate
records in which shall be recorded (i) the Commitment of each Lender, (ii) the
amount of each Loan made hereunder by each Lender, the Type thereof, (iii) the
date of each required conversion of any Loan from a Eurodollar Loan to a Base
Rate Loan, (iv) the date and amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder in
respect of such Loans and (v) both the date and amount of any sum received by
the Administrative Agent hereunder from the Borrower in respect of the Loans and
each Lender’s Pro Rata Share thereof.  The entries made in such records shall be
prima facie evidence (absent manifest error) of the existence and amounts of the
obligations of the Borrower therein recorded; provided, that the failure or
delay of any Lender or the Administrative Agent in maintaining or making entries
into any such record or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans (both principal and unpaid accrued
interest) made by such Lender to the Borrower in accordance with the terms of
this Agreement.  On the Closing Date, the Borrower will execute and deliver a
Subordinated Term Note to each Lender in a principal amount equal to the amount
of the Term Loans funded by such Lender on the Closing Date.


Section 2.13. Illegality
.  If any Change in Law shall make it unlawful or impossible for any Lender to
make, maintain or fund any Eurodollar Loan and such Lender shall so notify the
Administrative Agent, the Administrative Agent shall promptly give notice
thereof to the Borrower and the other Lenders, whereupon until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such suspension no longer exist, the obligation of such Lender to make
Eurodollar Loans shall be suspended.  In the case of the making of a Eurodollar
Borrowing, such Lender’s Loan shall be made as a Base Rate Loan and if the
affected Eurodollar Loan is then outstanding, such Loan shall be converted to a
Base Rate Loan either (x) on the next Interest Reset Date if such Lender may
lawfully continue to maintain such Eurodollar Loan to such date or
(y) immediately if such Lender shall determine that it may not lawfully continue
to maintain such Eurodollar Loan to such Interest Reset Date.


Section 2.14. Increased Costs.


(a)           If any Change in Law shall:


(i)
impose, modify or deem applicable any reserve, special deposit or similar
requirement that is not otherwise included in the determination of LIBOR
hereunder against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
calculation of LIBOR); or



(ii)           impose on any Lender or the eurodollar interbank market any other
condition affecting this Agreement or any Eurodollar Loans made by such Lender;


and the result of the foregoing is to increase the cost to such Lender of making
or maintaining a Eurodollar Loan or to reduce the amount received or receivable
by such Lender hereunder (whether of principal, interest or any other amount),
then the Borrower shall promptly pay, upon written notice (with adequate detail
of such increased costs) from and demand by such Lender (with a copy of such
notice and demand to the Administrative Agent), to the Administrative Agent for
the account of such Lender, additional amount or amounts sufficient to
compensate such Lender for such additional costs incurred or reduction suffered
in accordance with clause (c) of this Section 2.14.


(b)           If any Lender shall have determined that on or after the date of
this Agreement any Change in Law regarding capital requirements has or would
have the ef­fect of reducing the rate of return on such Lender’s capital (or on
the capital of such Lender’s parent corporation) as a consequence of its
obligations here­under to a level below that which such Lender or such Lender’s
parent corporation could have achieved but for such Change in Law (taking into
consideration such Lender’s policies or the policies of such Lender’s parent
corporation with respect to capital adequacy) then, from time to time, the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender or such Lender’s parent corporation for any such reduction suffered
in accordance with clause (c) of this Section 2.14.


(c)           A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its parent corporation, as the case may
be, specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower (with a copy to the Administrative Agent) and shall be con­clusive,
absent manifest error.  The Borrower shall pay any such Lender such amount or
amounts within 10 days after receipt thereof.


(d)           Failure or delay on the part of a Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided, however, that the Borrower shall not be
required to compensate a Lender pursuant to this Section for (x) any increased
cost or reduction of amounts received or receivable described in paragraph (a)
above or (y) any reduction of the rate of return on such Lender’s capital
described in paragraph (b) above, if such increase or reduction, as the case may
be, is suffered more than 90 days prior to the date that such Lender gives any
required notice and demand (except that, if the Change in Law that causes such
increase or reduction, as the case may be, is retroactive, then the 90 day
period referred to above shall be extended to include the period of retroactive
effect thereof).


Section 2.15. Funding Indemnity
.  In the event of (a) the payment of any principal of a Loan other than on an
Interest Reset Date or the Maturity Date or (b) the failure by the Borrower to
borrow or prepay any Loan on the date specified in any applicable notice
(regardless of whether such notice is withdrawn or revoked), then, in any such
event, the Borrower shall compensate each Lender, within five (5) Business Days
after written demand from such Lender, for any actual loss, cost or expense
incurred by such Lender and attributable to such event.  Such loss, cost or
expense shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (A) the amount of interest that would have accrued on the
principal amount of such Loan if such event had not occurred at LIBOR applicable
to such Loan for the period from the date of such event to the next Interest
Reset Date (or in the case of a failure to borrow, for the period that would
have been the period through the next Interest Reset Date) over (B) the amount
of interest that would accrue on the principal amount of such Loan for the same
period if LIBOR were set on the date such Loan was prepaid or the date on which
the Borrower failed to borrow such Loan.  A certificate as to any additional
amount payable under this Section 2.15 submitted to the Borrower by any Lender
shall be conclusive, absent manifest error.


Section 2.16. Taxes.


(a)           Any and all payments by or on account of any obligation of the
Borrower under this Agreement shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided, that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or any
Lender (as the case may be) shall receive an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.


(b)           In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.


(c)           The Borrower shall indemnify the Administrative Agent and each
Lender, within ten (10) Business Days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by the Administrative
Agent or such Lender, as the case may be, on or with respect to any payment by
or on account of any obligation of the Borrower hereunder (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability, together with reasonable evidence of such payment, as applicable,
delivered to the Borrower by a Lender, or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.


(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.


(e)           Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the Code or any treaty to which the United
States is a party, with respect to payments under this Agreement shall deliver
to the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate of
withholding.  Without limiting the generality of the foregoing, each Foreign
Lender agrees that it will deliver to the Administrative Agent and the Borrower
(or in the case of a Participant, to the Lender from which the related
participation shall have been purchased), as appropriate, two (2) duly completed
copies of (i) Internal Revenue Service Form W-8 ECI, or any successor form
thereto, certifying that the payments received from the Borrower hereunder are
effectively connected with such Foreign Lender’s conduct of a trade or business
in the United States; or (ii) Internal Revenue Service Form W-8 BEN, or any
successor form thereto, certifying that such Foreign Lender is entitled to
benefits under an income tax treaty to which the United States is a party which
reduces or eliminates the rate of withholding tax on payments of interest; or
(iii) Internal Revenue Service Form W-8 BEN, or any successor form prescribed by
the Internal Revenue Service, together with a certificate (A) establishing that
the payments to the Foreign Lender from the Borrower hereunder qualify as
“portfolio interest” exempt from U.S. withholding tax under Code section 871(h)
or 881(c), and (B) stating that (1) the Foreign Lender is not a bank for
purposes of Code section 881(c)(3)(A), or the obligation of the Borrower
hereunder is not, with respect to such Foreign Lender, a loan agreement entered
into in the ordinary course of its trade or business, within the meaning of that
section; (2) the Foreign Lender is not a 10% shareholder of the Borrower within
the meaning of Code section 871(h)(3) or 881(c)(3)(B); and (3) the Foreign
Lender is not a controlled foreign corporation that is a related Person to the
Borrower within the meaning of Code section 881(c)(3)(C); or (iv) such other
Internal Revenue Service forms as may be applicable to the Foreign Lender,
including Forms W-8 IMY or W-8 EXP.  Each such Foreign Lender shall deliver to
the Borrower and the Administrative Agent such forms on or before the date that
it becomes a party to this Agreement (or in the case of a Participant, on or
before the date such Participant purchases the related participation).  In
addition, each such Foreign Lender shall deliver such forms within ten (10)
Business Days after the obsolescence or invalidity of any form previously
delivered by such Foreign Lender. Each such Foreign Lender shall promptly notify
the Borrower and the Administrative Agent in writing at any time that it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the Internal Revenue Service for such purpose).


Section 2.17. Payments Generally; Pro Rata Treatment.


(a)           The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest or fees or of amounts payable under
Section 2.7, Section 2.8 or Section 2.9 or otherwise) prior to 12:00 noon, on
the date when due, in immediately available funds, without set-off or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent at the Payment Office,
except that payments pursuant to Section 2.14, Section 2.15 and Section 8.3
shall be made directly to the Persons entitled thereto.  The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt
thereof.  If any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
made payable for the period of such extension.  All payments hereunder shall be
made in Dollars.


(b)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and second, towards payment of principal then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal then due to
such parties.


(c)           If any Lender shall obtain payment in respect of any principal of
or interest on any of its Loans that would result in such Lender receiving
payment of a greater proportion of the aggregate amount of its Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided, that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
Participant, other than to the Borrower or any Subsidiary or affiliate thereof
(as to which the provisions of this paragraph shall apply).


(d)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount or amounts due.  In such event,
if the Borrower has not in fact made such payment, then the Lenders severally
agree to repay to the Administrative Agent forthwith on demand the amount so
distributed to the Lenders with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.


(e)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.5(a), Section 2.17(d), or Section 8.3(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.


(f)           Each Lender agrees that, so long as the Loans are deemed to be
Tier 2 Capital, other than due to the limitation imposed by the second sentence
of 12 C.F.R. Part 325, App. A(I)(A)(2)(e), such Lender waives its right to
exercise any set-off or other right to appropriate and to apply any deposits or
other assets of the Borrower at any time held by such Lender against or on
account of any of the Loans owing hereunder or owing under a Subordinated Term
Note to such Lender.


Section 2.18. Mitigation of Obligations; Replacement of Lenders


(a)           If any Lender requests compensation under Section 2.14, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable credit judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable under Section 2.14 or
Section 2.16, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all costs and
expenses incurred by any Lender in connection with such designation or
assignment.


(b)           If (1) any Lender requests compensation under Section 2.14, or
(2) the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
or (3) any Lender suspends its obligations to make or maintain Eurodollar Loans
pursuant to Section 2.13 (provided, that this clause (3) shall not apply if the
Required Lenders have suspended their respective obligations to make or maintain
Eurodollar Loans pursuant to Section 2.13), or (4) any Lender that is not the
Administrative Agent does not consent to any amendment, waiver or consent to any
Loan Document for which the consent of the Required Lenders is obtained and that
requires the consent of all Lenders, then the Borrower may, at its sole cost and
expense, upon notice to any such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions set forth in Section 8.4(b)) all of its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender); provided, that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not be unreasonably withheld, (ii) such assigning
Lender shall have received payment of an amount equal to the outstanding
principal amount of all Loans owed to it, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (in the case of
such outstanding principal and accrued interest) and from the Borrower (in the
case of all other amounts) and (iii) in the case of a claim for compensation
under Section 2.14 or payments required to be made pursuant to Section 2.16,
such assignment will result in a reduction or elimination of such compensation
or payments.  A a Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of an irrevocable waiver by such
Lender, the circumstances entitling the Borrower to require such assignment and
delegation ceases to apply.


Section 2.19. Subordinated and Unsecured Obligations
.  All Loans are unsecured obligations of the Borrower and are subordinated to
the extent set forth in the Subordinated Term Notes.


Section 2.20. Incremental Facility.


(a)           Upon notice to the Administrative Agent (whereupon the
Administrative Agent shall promptly notify the Lenders), at any time after the
Closing Date, the Borrower may from time to time request additional Commitments
for Term Loans (each an “Incremental Commitment” and all of them, collectively,
the “Incremental Commitments”); provided that (x) after giving effect to any
such addition, the aggregate amount of Incremental Commitments that have been
added pursuant to this Section shall not exceed $100,000,000 and (y) any such
addition or increase shall be in an amount of not less than $5,000,000.
 
(b)           Any Loans made in respect of any Incremental Commitments (the
“Incremental Term Loans”) shall be made by increasing the Aggregate Commitments
with such Incremental Term Loans having identical terms (including pricing) as
the existing Term Loans.
 
(c)           Each notice from the Borrower pursuant to this Section shall set
forth the requested amount of the Incremental Commitments.  Incremental Term
Loans (or any portion thereof) may be made by any existing Lender or by any
other bank, financial institution or other investing entity (any such bank,
financial institution or other investing entity, an “Incremental Lender”), in
each case on terms permitted in this Section and otherwise on terms reasonably
acceptable to the Administrative Agent, provided that the Administrative Agent
shall have consented (such consent not to be unreasonably withheld) to such
Lender’s or Incremental Lender’s, as the case may be, making such Incremental
Term Loans if such consent would be required under Section 8.4 for an assignment
of Loans to such Lender or Incremental Lender, as the case may be.  No Lender
shall be obligated to provide any Incremental Term Loans unless it so
agrees.  Any Incremental Commitments shall become effective under this Agreement
pursuant to an amendment (an “Incremental Facility Amendment”) to this Agreement
and, as appropriate, the other Loan Documents, executed by the Borrower, each
Lender agreeing to provide such Commitment, if any, each Incremental Lender, if
any, and the Administrative Agent.  At the time of the sending of such notice,
the Borrower (in consultation with the Administrative Agent) shall specify the
time period within which each Lender is requested to respond (which shall in no
event be less than ten Business Days from the date of delivery of such notice to
the Lenders).  Each Lender shall notify the Administrative Agent within such
time period whether or not it agrees to provide an Incremental Commitment and,
if so, whether by an amount equal to, greater than, or less than its Pro Rata
Share of such requested increase.  Any Lender not responding within such time
period shall be deemed to have declined to provide an Incremental
Commitment.  The Administrative Agent shall notify the Borrower and each Lender
of the Lenders’ responses to each request made hereunder.  To achieve the full
amount of a requested increase, the Borrower may, after first offering such
increase to the existing Lenders as provided above, invite Incremental Lenders
to become Lenders pursuant to a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.
 
(d)           If any Incremental Commitments are added in accordance with this
Section 2.20, the Administrative Agent shall determine the effective date (the
“Incremental Commitments Effective Date”) and the final allocation of such
addition; provided, that any existing Lender electing to participate in the
proposed Incremental Commitments shall have the right to participate in the
proposed increase or addition on a pro rata basis in accordance with Term Loans
held by such Lender as of the Business Day prior to the Incremental Commitments
Effective Date.  The Administrative Agent shall promptly notify the Borrower and
the Lenders of the final allocation of such addition and the Incremental
Commitments Effective Date.  As conditions precedent to such addition, (i) the
Borrower shall deliver to the Administrative Agent a certificate substantially
in the form attached hereto as Exhibit 3.1(b)(vi) dated as of the Incremental
Commitments Effective Date, and (ii) each of the conditions set forth in
Section 3.2 shall be satisfied as of the Incremental Commitments Effective
Date.  On the Incremental Commitments Effective Date, each Lender or Incremental
Lender which is providing an Incremental Commitment (i) shall become a “Lender”
for all purposes of this Agreement and the other Loan Documents, (ii) shall make
an Incremental Term Loan to the Borrower in a principal amount equal to such
Incremental Term Commitment, and such Incremental Term Loan shall be a “Loan”
for all purposes of this Agreement and the other Loan Documents and (iii) the
Borrower shall execute and deliver to each Lender or Incremental Lender
providing an Incremental Commitment a new Subordinated Term Note in the amount
of such Lender’s or Incremental Lender’s Incremental Term Loans after giving
effect to the Incremental Commitments.
 
(e)           This Section shall supersede any provisions in Section 8.2 to the
contrary.


ARTICLE III.CONDITIONS TO EFFECTIVENESS AND MAKING OF LOANS


Section 3.1. Conditions To Effectiveness
.  The effectiveness of this Agreement and the willingness of each Lender to
make Loans hereunder shall not become effective until the date on which each of
the following conditions is satisfied (or waived in accordance with
Section 8.2).


(a)           The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Closing Date, including (i)
reimbursement or payment of all out-of-pocket expenses (including reasonable
fees, charges and disbursements of counsel to the Administrative Agent) required
to be reimbursed or paid by the Borrower hereunder, under any other Loan
Document and under any agreement with the Administrative Agent or SunTrust
Robinson Humphrey, Inc., as Arranger and (ii) the upfront fees payable to the
Lenders in accordance with the fee letter between the Borrower and the Arranger.


(b)           The Administrative Agent (or its counsel) shall have received the
following, each in form and substance satisfactory to the Administrative Agent:


(i)           a counterpart of this Agreement signed by or on behalf of each
party hereto or written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement;


(ii)           duly executed Subordinated Term Notes payable to each Lender in
respect of the Term Loans;


(iii)           a certificate of the Secretary or Assistant Secretary of the
Borrower in the form of Exhibit 3.1(b)(iii), attaching and certifying copies of
its bylaws and of the resolutions of its board of directors, authorizing the
execution, delivery and performance of the Loan Documents and certifying the
name, title and true signature of each officer of the Borrower executing the
Loan Documents;


(iv)           (a) a copy of the charter of the Borrower, certified by the
appropriate Governmental Authority and (b) a certificate of corporate existence
for the Borrower issued by the Illinois Department of Financial and Professional
Regulation;


(v)           a favorable written opinion of Vedder Price P.C., counsel to the
Borrower, addressed to the Administrative Agent and each of the Lend­ers, and
covering such matters relating to the Borrower, the Loan Documents and the
transactions contemplated therein as the Administrative Agent or the Required
Lenders shall reasonably request;


(vi)           a certificate in the form of Exhibit 3.1(b)(vi), dated the
Closing Date and signed by a Responsible Officer, certifying that (w) no Event
of Default exists, (x) all representations and warranties of the Borrower set
forth in the Loan Documents are true and correct, and (y) since December 31,
2007, there shall have been no change, event or other circumstance which has had
or could reasonably be expected to have a Material Adverse Effect;


(vii)           certified copies of all consents, approvals, authorizations,
registrations and filings and orders required to be made or obtained under any
applicable laws in connection with the execution, delivery, performance,
validity and enforceability of the Loan Documents or any of the transactions
contemplated thereby, and such consents, approvals, authorizations,
registrations, filings and orders shall be in full force and effect and all
applicable waiting periods shall have expired, and no investigation or inquiry
by any Governmental Authority regarding the Commitments or any transaction being
financed with the proceeds thereof shall be ongoing;


(viii)                      the results of a recent UCC, tax, judgment and lien
searches in respect of the Borrower, and such searches shall reveal no liens of
record ;


(ix)           a duly executed copy of the Call Report of the Borrower most
recently available as of the Closing Date,


(x)           evidence that all Loans will be deemed to be Tier 2 Capital by the
applicable Governmental Authorities; and


(xi)           such other documents, agreements and instruments as the
Administrative Agent on behalf of the Lenders may reasonably request.


Section 3.2. Each Loan
.  The willingness of each Lender to make a Loan under this Agreement is subject
to the satisfaction of the following conditions:


(a)           at the time of and immediately after giving effect to Loan, no
Event of Default shall exist;


(b)           all representations and warranties of the Borrower herein shall be
true and correct in all material respects on and as of the date of such Loan
both before and after giving effect thereto (except for representations and
warranties expressly made as of a specified date, which such representations and
warranties shall be true and correct in all material respects as of such date);


(c)           since December 31, 2007, there shall have been no change which has
had or could reasonably be expected to have a Material Adverse Effect;


(d)           no legislation has been passed or any suit or other proceeding has
been instituted the effect of which is to prohibit, enjoin (or to declare
unlawful or improper) or otherwise adversely affect, in the Administrative
Agent’s sole and absolute judgment, the Borrower’s performance of its
obligations hereunder, and no litigation or governmental proceeding has been
instituted or threatened against the Borrower or any of their officers or
shareholders which, in the sole discretion of the Administrative Agent, may
adversely affect the financial condition or operations of the Borrower; and


(e)           the Administrative Agent shall have received such other documents,
certificates, information or legal opinions as it or the Required Lenders may
reasonably request, all in form and substance reasonably sat­isfactory to the
Administrative Agent.


Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a),
(b), (c) and (d) of this Section 3.2.


ARTICLE IV.REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to Administrative Agent and the Lenders as
follows:
Section 4.1. Existence; Power
.  The Borrower (i) is duly organized and validly existing as a bank under the
laws of the jurisdiction of its organization, (ii) has all requisite power and
authority to carry on its business as now conducted, and (iii) is duly qualified
to do business, and is in good standing, in each jurisdiction where such
qualification is required, except where a failure to be so qualified could not
reasonably be expected to result in a Material Adverse Effect.


Section 4.2. Organizational Power; Authorization
.  All Borrowings, and the execution, delivery and performance by the Borrower
of each of the Loan Documents are within the Borrower’s powers and have been
duly authorized by all necessary corporate, and if required, stockholder,
action.  This Agreement has been duly executed and delivered by the Borrower and
constitutes, and each other Loan Document when executed and delivered by the
Borrower will constitute, valid and binding obligations of the Borrower,
en­forceable against it in accordance with their re­spective terms, except as
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
or similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.


Section 4.3. Governmental Approvals; No Conflicts
.  The execution, delivery and performance by the Borrower of this Agreement and
the other Loan Documents (a) do not require any consent or approval of,
registration or filing with, or any action by, any Governmental Authority,
except those as have been obtained or made and are in full force and effect,
(b) will not violate any applicable law or regulation or the charter or by-laws
of the Borrower or any order of any Governmental Authority binding upon the
Borrower, (c) will not violate or result in a default under any indenture,
material agreement or other material instrument binding on the Borrower or any
of its Subsidiaries or any of their respective assets or give rise to a right
thereunder to require any payment to be made by the Borrower or any such
Subsidiary and (d) will not result in the creation or imposition of any lien,
security interest or other encumbrance on any asset of the Borrower or any
Subsidiary.  All necessary regulatory approvals have been obtained for the
Borrower and its Subsidiaries to conduct their respective businesses.


Section 4.4. Financial Statements
.  The Borrower has furnished to the Administrative Agent for distribution to
the Lenders (i) the audited consolidated balance sheet of the Parent and its
Subsidiaries as of December 31, 2007 and the related consolidated statements of
income, shareholders’ equity and cash flows for the fiscal year then ended
prepared by Ernst & Young LLP and (ii) the unaudited consolidated balance sheet
of the Parent and its Subsidiaries as of June 30, 2008, and the related
unaudited consolidated statements of income and cash flows for the Fiscal
Quarter and year-to-date period then ending, certified by a Responsible
Officer.  Such financial statements fairly present, in all material respects,
the consolidated financial position of the Parent and its Subsidiaries as of the
date thereof and the consolidated results of operations and cash flows for such
period in conformity with GAAP consistently applied, subject to year end audit
adjustments and the absence of footnotes in the case of the statements referred
to in clause (ii) above.  Since December 31, 2007, there have been no changes
with respect to the Parent and its Subsidiaries which have had or
could reasonably be expected to have, singly or in the aggregate, a material
adverse change in, or a material adverse effect on, the business, results of
operations, financial condition, assets or liabilities of the Parent and its
Subsidiaries, taken as a whole.  In addition, the Borrower has provided to the
Lenders copies of the Call Reports of the Borrower for the period ending June
30, 2008.  Each of such Call Reports is true and correct and is in accordance
with the respective books of account and records of the Borrower, and has been
prepared in accordance with applicable banking regulations, rules and guidelines
on a basis consistent with prior periods, and fairly and accurately presents, in
all material respects, the financial condition of the Borrower and its assets
and liabilities and the results of its operations as of such date.


Section 4.5. Litigation Matters and Enforcement Actions
.  No litigation, investigation or proceeding of or before any arbitrators or
Governmental Authorities is pending against, or, to the knowledge of the
Borrower, threatened against or affecting the Borrower (i) as to which there is
a reasonable possibility of an adverse determination that could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect or (ii) which in any manner draws into question the validity or
enforceability of this Agreement or any other Loan Document.  Neither the Parent
nor any of its Subsidiaries (including the Borrower), nor any of their
respective officers, directors, employees or representatives, is subject or is
party to, or has received any notice from any Governmental Authority that any of
them will become subject or party to any investigation with respect to, any
cease-and-desist order, agreement, civil monetary penalty, bar or suspension
from the securities investment or banking businesses, consent agreement,
memorandum of understanding or other regulatory enforcement action, proceeding
or order with or by, or is a party to any commitment letter or similar
undertaking to, or is subject to any directive by, or has been a recipient of
any supervisory letter from, or has adopted any board resolutions at the request
or suggestion of, any Governmental Authority that, in any such case, currently
restricts in any material respect the conduct of their business or that in any
material manner relates to their capital adequacy, their credit policies, their
management or their business (each, a “Regulatory Action”), nor has the Parent
or any of its Subsidiaries (including the Borrower) been advised by any
Governmental Authority that it is considering issuing or requesting any such
Regulatory Action; and there is no unresolved violation, criticism or exception
by any Governmental Authority with respect to any report or statement relating
to any examinations of the Parent or any of its Subsidiaries (including the
Borrower), except where such unresolved violation, criticism or exception would
not, singly or in the aggregate, have a Material Adverse Effect.


Section 4.6. Compliance with Laws and Agreements
.  The Borrower is in compliance with all applicable laws (including without
limitation all Environmental Laws and all federal and state banking statutes)
and all rules, regulations (including without limitation all applicable federal
and state banking regulations) and orders of any Governmental Authority, except
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.  The Borrower is not in material default in the
performance, observance or fulfillment of any of the terms, obligations,
covenants, conditions or provisions contained in any indenture or other
agreement creating, evidencing or securing indebtedness of any kind or pursuant
to which any such indebtedness is issued, or other agreement or instrument to
which the Borrower is a party or by which the Borrower or any of its properties
may be bound or affected.


Section 4.7. Investment Company Act
.  The Borrower is not an “investment company”, as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.


Section 4.8. Taxes
.  The Borrower has timely filed or caused to be filed all Federal income tax
returns and all other material tax returns that are required to be filed by it,
and have paid all taxes shown to be due and payable on such returns or on any
assessments made against it or its property and all other taxes, fees or other
charges imposed on it or any of its property by any Governmental Authority,
except (i) to the extent the failure to do so would not have a Material Adverse
Effect or (ii) where the same are currently being contested in good faith by
appropriate proceedings and for which the Borrower  has set aside on its books
adequate reserves.


Section 4.9. Margin Regulations
.  None of the proceeds of any of the Loans will be used for “purchasing” or
“carrying” any “margin stock” with the respective meanings of each of such terms
under Regulation U as now and from time to time hereafter in effect or for any
purpose that violates the provisions of Regulation U.


Section 4.10. Disclosure
.  The Borrower has disclosed to the Lenders all agreements, instruments, and
corporate or other restrictions to which the Borrower or any of its Subsidiaries
is subject, and all other matters known to any of them, that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect.  None of the reports (including Call Reports), financial statements,
certificates or other information furnished by or on behalf of the Borrower to
the Administrative Agent or any Lender in connection with the negotiation or
syndication of this Agreement or any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by any other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, taken as a whole, in
light of the circumstances under which they were made, not misleading.


Section 4.11. Dividend Restrictions; Other Restrictions.


(a)           The Borrower has not violated any applicable regulatory
restrictions on dividends, and no Governmental Authority has taken any action to
restrict the payment of dividends by the Borrower.


(b)           The Borrower is not under investigation by, or is operating under
any restrictions (excluding any restrictions on the payment of dividends
referenced in subsection (a) above) imposed by or agreed to with, any
Governmental Authority, other than routine examinations by such Governmental
Authorities.


Section 4.12. Capital Measures
.  The Borrower has been, or is deemed to have been, notified by the appropriate
Governmental Authority having regulatory authority over it that it is “well
capitalized”, as determined in accordance with any regulations established by
such Governmental Authority.


Section 4.13. FDIC Insurance
.  The deposits of the Borrower are insured by the FDIC and no act has occurred
that would adversely affect the status of the Borrower as an FDIC insured bank.


Section 4.14. Ownership of Property.


(a)           The Borrower has good title to, or valid leasehold interests in,
all of its real and personal property material to the operation of its business,
free and clear of all liens, security interests or other encumbrances.  All
leases that individually or in the aggregate are material to the business or
operations of the Borrower are valid and subsisting and are in full force.


(b)           The Borrower owns, or is licensed, or otherwise has the right, to
use, all patents, trademarks, service marks, trade names, copyrights and other
intellectual property material to its business, and the use thereof by the
Borrower does not infringe in any material respect on the rights of any other
Person.


(c)           The properties of the Borrower are insured with financially sound
and reputable insurance companies which are not affiliates of the Borrower, in
such amounts with such deductibles and covering such risks as are customarily
carried by banks engaged in similar businesses and owning similar properties in
localities where the Borrower operates.


Section 4.15. OFAC
.  The Borrower (i) is not a person whose property or interest in property is
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) does not engage in any dealings or transactions prohibited by
Section 2 of such executive order, or is otherwise associated with any such
person in any manner violative of Section 2 or (iii) is not a person on the list
of Specially Designated Nationals and Blocked Persons or subject to the
limitations or prohibitions under any other U.S. Department of Treasury’s Office
of Foreign Assets Control regulation or executive order.


Section 4.16. Patriot Act
.  The Borrower is in compliance, in all material respects, with (i) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto and (ii) the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act
of 2001).  No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.


Section 4.17. Solvency
.  After giving effect to the execution and delivery of the Loan Documents and
the making of all Loans under this Agreement, the Borrower will not be
“insolvent,” within the meaning of such term as defined in § 101(32) of Title 11
of the United States Code, as amended from time to time, or be unable to pay its
debts generally as such debts become due, or have an unreasonably small capital
to engage in any business or transaction, whether current or contemplated.


ARTICLE V.COVENANTS


The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or the principal of and interest on any Loan or any fee owing
hereunder remains unpaid:


Section 5.1. Financial Statements and Other Information
.  The Borrower will deliver to the Administrative Agent and each Lender:


(a)           as soon as available and in any event within 90 days after the end
of each fiscal year of the Parent, a copy of the annual audited report for such
fiscal year for the Parent and its Subsidiaries, containing (i) a consolidated
and consolidating balance sheet and the related consolidated and consolidating
statements of income, of changes in shareholders’ equity and of cash flows
(together with all footnotes thereto), and (ii) a condensed balance sheet of the
Parent only and the related condensed statements of income and of cash flows,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and reported on by Ernst & Young LLP or
other independent public accountants of nationally recognized standing (without
a “going concern” or like qualification, exception or explanation and without
any qualification or exception as to scope of such audit) to the effect that
such financial statements present fairly in all material respects the financial
condition and the results of operations and cash flows on a consolidated and
consolidating basis of the Parent for such fiscal year in accordance with GAAP
and that the examination by such accountants in connection with such financial
statements has been made in accordance with generally accepted auditing
standards; provided, that the requirements set forth in this clause (a), other
than the certification of the Parent’s certified public accountants set forth in
clause (ii) above, may be fulfilled by providing to the Administrative Agent and
the Lenders the report of the Parent to the Securities and Exchange Commission
(or any successor thereto) on Form 10-K for the applicable fiscal year;


(b)           as soon as available and in any event within 45 days after the end
of each of the first three Fiscal Quarters of each fiscal year of the Parent, an
unaudited balance sheet of the Parent and its Subsidiaries on a consolidated and
consolidating basis and of the Parent on a stand alone basis as of the end of
such Fiscal Quarter and the related unaudited statements of income and cash
flows of the Parent and its Subsidiaries on a consolidated and consolidating
basis and of the Parent on a stand alone basis, each for such Fiscal Quarter and
the then elapsed portion of such fiscal year, setting forth in each case in
comparative form the figures for the corresponding quarter and the corresponding
portion of the Parent’s previous fiscal year, all certified by the chief
financial officer or treasurer of the Parent as presenting fairly in all
material respects the financial condition and results of operations of the
Parent and its Subsidiaries on a consolidated and consolidating basis and of the
Parent on a stand alone basis in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of footnotes; provided, that the
requirements set forth in this clause (b) with respect to the financial
information of the Parent and its Subsidiaries on a consolidated and
consolidating basis may be fulfilled by providing to the Administrative Agent
and the Lenders the report of the Parent to the Securities and Exchange
Commission (or any successor thereto) on Form 10-Q for the applicable fiscal
quarter and with respect to the financial information of the Parent on a stand
alone basis may be fulfilled by the delivery of the Parent’s FRY-9LP Report for
such fiscal quarter;


(c)           concurrently with the delivery of the financial statements
referred to in clauses (a) and (b) above, duly executed copies of the Parent’s
then-current FR Y-9C Report and FR Y-9LP Report and duly executed copies the
then-current Call Report for the Borrower;


(d)           promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of said Commission, or with any national securities
exchange, or distributed by the Parent to its shareholders generally, as the
case may be (to the extent not otherwise required to be delivered to the
Administrative Agent or the Lenders hereunder);


(e)           promptly after receiving knowledge thereof, written notice of all
material charges, material assessments, actions, suits and proceedings (as well
as notice of the outcome of any such charges, assessments, orders, actions,
suits and proceedings) that are proposed or initiated by, or brought before, any
court or Governmental Authority, in connection with the Borrower, other than
ordinary course of business litigation or proceedings which, if adversely
decided, could not reasonably be expected to have a Material Adverse Effect;
provided, however, that nothing in this Section shall require the Borrower to
provide notice of such charges, assessments, actions, suits or proceedings to
the extent that providing such notice would be prohibited by 12 C.F.R. § 350.9.;
and


(f)           promptly following any request therefor, such other information
regarding the results of operations, business affairs and financial condition of
the Borrower as the Administrative Agent or any Lender may reasonably request.


Documents required to be delivered pursuant to Section 5.1(a) or (b) or
Section 5.1(d) (to the extent any such documents are included in materials
otherwise filed with the Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower or the Parent posts such documents or
provides a link thereto on the Borrower’s or the Parent’s website on the
internet at the website address set forth in Section 8.1 or (ii) on which such
documents are posted on the Borrower’s behalf on an internet or intranet
website, if any, to which the Administrative Agent and each Lender have access;
provided, that (A) the Borrower shall deliver paper copies of such documents to
the Administrative Agent or any Lender if so requested until a written notice is
received by the Borrower from the Administrative Agent or such Lender to cease
delivering paper copies and (B) the Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent and each Lender of the
posting of any such documents and provide to the Administrative Agent and each
Lender by electronic mail electronic versions (i.e. soft copies) of such
documents.


Section 5.2. Notices of Material Events
.  The Borrower will furnish to the Administrative Agent and each Lender prompt
written notice of the following:


(a)           the occurrence of any Event of Default;


(b)           the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or, to the knowledge of
the Borrower, affecting the Borrower or any Subsidiary which, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;


(c)           the occurrence of any ERISA Event that alone, or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower or its Subsidiaries in an aggregate amount exceeding
$5,000,000;


(d)           any material investigation of the Borrower or any Subsidiary by
any Governmental Authority having regulatory authority over the Borrower or any
such Subsidiary (other than routine examinations of the Borrower and/or any such
Subsidiary) to the extent that such Governmental Authority has consented to the
giving of such notice (if the consent of such Governmental Authority is required
for the Borrower to give such notice);


(e)           the issuance of any cease and desist order (whether written or
oral), written agreement, cancellation of insurance or other public or
enforcement action by the FDIC or other Governmental Authority having regulatory
authority over the Borrower or any Subsidiary;


(f)           the issuance of any material informal enforcement action,
including, without limitation, a memorandum of understanding, or proposed
disciplinary action by or from any Governmental Authority having regulatory
authority over the Borrower or any Subsidiary, to the extent that the Borrower
or any such Subsidiary is permitted to disclose such information (provided that
the Borrower shall take all reasonable efforts to obtain any necessary
regulatory consents); and


(g)           any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.


Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.


Section 5.3. Existence; Conduct of Business
.  The Borrower will do or cause to be done all things necessary to preserve,
renew and maintain in full force and effect its legal existence and its
respective rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business
and will continue to engage in the same business as presently conducted or such
other businesses that are reasonably related thereto.


Section 5.4. Compliance with Laws, Etc. 
  The Borrower will comply with all laws, rules, regulations and requirements of
any Governmental Authority (including without limitation all federal and state
banking statutes and regulations) applicable to its assets, except where the
failure to do so, either individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.


Section 5.5. Payment of Obligations
.  The Borrower will pay and discharge at or before maturity, all of its
obligations and liabilities (including without limitation all tax liabilities
and all claims that could result in a statutory lien) before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings, (b) the Borrower
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.


Section 5.6. Books and Records
.  The Borrower will keep proper books of record and account in which full, true
and correct entries shall be made of all dealings and transactions in relation
to its business and activities to the extent necessary to prepare the
consolidated and consolidating financial statements of Borrower in conformity
with GAAP.


Section 5.7. Visitation, Inspection, Etc. 
  The Borrower will permit any representative of the Administrative Agent and of
each Lender to, subject to Section 8.10, visit and inspect its properties, to
examine its books and records and to make copies and take extracts therefrom,
and to discuss its affairs, finances and accounts with any of its officers and
with its independent certified public accountants, all at such reasonable times
and as often as the Administrative Agent or such Lender may reasonably request
after reasonable prior notice to the Borrower and at the Borrower’s expense,
provided that, unless an Event of Default shall have occurred and be continuing,
the Administrative Agent and the Lenders shall be permitted only one such visit
in any 12-month period; provided, however, that nothing in this Section shall
require the Borrower to permit the inspection of exam reports and other
supervisory materials to the extent such inspection would be prohibited by 12
C.F.R. § 350.9.


Section 5.8. Maintenance of Properties; Insurance.


(a)           The Borrower will (i) keep and maintain all property material to
the conduct of its business in good working order and condition, except for
ordinary wear and tear and except where the failure to do so, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect and (ii) maintain with financially sound and reputable
insurance companies, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by banks in the
same or similar businesses.


(b)           The deposits of the Borrower will at all times be insured by the
FDIC.


Section 5.9. Use of Proceeds
.  The Borrower will use the proceeds of all Loans to finance working capital
needs and for other general corporate purposes of the Borrower.  No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that would violate any rule or regulation of the FRB, including
Regulation T, U or X.


Section 5.10. Subordination of Loans
.  If the Loans (or any of them) cease to be deemed to be Tier 2 Capital other
than due to the limitation imposed by the second sentence of 12 C.F.R. Part 325,
App. A(I)(A)(2)(e), which limits the capital treatment of subordinated debt
during the five years immediately preceding the maturity date of the
subordinated debt, the Borrower shall: (a) immediately notify the Administrative
Agent and the Lenders; and (b) immediately upon request of the Administrative
Agent or the Required Lenders execute and deliver all such agreements
(including, without limitation, replacement notes) as the Administrative Agent
or the Required Lenders may reasonably request in order to restructure the
obligations evidenced by the Loans as a senior obligations of the Borrower.


ARTICLE VI.EVENTS OF DEFAULT


Section 6.1. Events of Default
.  If any of the following events (each an “Event of Default”) shall
occur (whatever the reason for such event and whether it shall be voluntary or
involuntary or be effected by operation of law or pursuant to any judgment,
decree or order of any court or any decree, order, rule or regulation of any
Governmental Authority):


(a)           the Borrower shall fail to pay any principal of, or interest on,
any Loan when and as the same shall become due and payable, whether at the due
date thereof or at a date fixed for prepayment or otherwise, and such failure
shall continue unremedied for a period of fifteen (15) days; or


(b)           the Borrower shall fail to pay any indebtedness for borrowed money
(other than under this Agreement) in excess of the greater of (i) $250,000 and
(ii) 5.0% of the capital of the Borrower (such greater amount, a “Material
Amount”), when and as the same shall become due and payable (whether at
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument evidencing such indebtedness; or


(c)           any final judgment or order for the payment of money in excess of
a Material Amount shall be rendered against the Borrower and the Borrower shall
fail to pay such amount within the time period required to be so paid; or


(d)           the Borrower shall consent to the appointment of a receiver,
conservator, liquidator, trustee or other similar official in any receivership,
liquidation, readjustment of debts, insolvency or similar proceeding with
respect to the Borrower or all or substantially all of the property of the
Borrower; or


(e)           a Governmental Authority having jurisdiction in the premises shall
enter a decree or order for the appointment of a receiver, conservator,
liquidator, trustee or other similar official of the Borrower in any
receivership, liquidation, readjustment of debts, insolvency or similar
proceeding with respect to the Borrower or all or substantially all of the
property of the Borrower, or for the winding up or liquidation of the affairs or
business of the Borrower; or


(f)           the Borrower shall admit in writing its inability to pay its debts
as they become due; or


(g)           the Borrower shall fail to observe or perform any covenant or
agreement contained in Article V of this Agreement and such failure shall remain
unremedied for 30 days;


then, and in every such event (other than an event with respect to the Borrower
described in clause (d), (e) or (f) of this Section) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Borrower, take
any or all of the following actions, at the same or different times: (i) declare
the principal of and any accrued interest on the Loans, and all other
obligations owing hereunder, to be, whereupon the same shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower and (ii) exercise all
remedies contained in any other Loan Document; and that, if an Event of Default
specified in clause (d), (e) or (f) shall occur, the principal of the Loans then
outstanding, together with accrued interest thereon, and all fees, and all other
obligations hereunder shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.


ARTICLE VII.THE ADMINISTRATIVE AGENT


Section 7.1. Appointment of Administrative Agent
.  Each Lender irrevocably appoints SunTrust Bank as the Administrative Agent
and authorizes it to take such actions on its behalf and to exercise such powers
as are delegated to the Administrative Agent under this Agreement and the other
Loan Documents, together with all such actions and powers that are reasonably
incidental thereto.  The Administrative Agent may perform any of its duties
hereunder by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers through any
affiliate thereof.  The exculpatory provisions set forth in this Article shall
apply to any such sub-agent and any affiliate of the Administrative Agent and
any such sub-agent and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.


Section 7.2. Nature of Duties of Administrative Agent
.  The Administrative Agent shall not have any duties or obligations except
those expressly set forth in this Agreement and the other Loan
Documents.  Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether an Event of Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except those
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 8.2), and (c) except as expressly
set forth in the Loan Documents, the Administrative Agent shall not have any
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the Administrative Agent or any of its affiliates
in any capacity.  The Administrative Agent shall not be li­able for any action
taken or not taken by it with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 8.2) or in the absence of its own
gross negli­gence or willful misconduct.  The Administrative Agent shall not be
deemed to have knowledge of any Event of Default unless and until written notice
thereof is given to the Administrative Agent by the Borrower or any Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article III or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.


Section 7.3. Lack of Reliance on the Administrative Agent
.  Each of the Lenders acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each of the Lenders also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, continue to make its own decisions in
taking or not taking of any action under or based on this Agreement, any related
agreement or any document furnished hereunder or thereunder.


Section 7.4. Certain Rights of the Administrative Agent
.  If the Administrative Agent shall request instructions from the Required
Lenders with re­spect to any action or ac­tions (including the failure to act)
in connection with this Agreement, the Administrative Agent shall be entitled to
refrain from such act or taking such act, unless and until it shall have
received instructions from such Lend­ers; and the Administrative Agent shall not
incur liability to any Person by rea­son of so refraining.  Without limiting the
foregoing, no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder in ac­cordance with the instructions of the
Required Lenders where required by the terms of this Agreement.


Section 7.5. Reliance by Administrative Agent
.  The Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed, sent or made by the proper Person.  The Administrative
Agent may also rely upon any statement made to it orally or by telephone and
believed by it to be made by the proper Person and shall not incur any liability
for relying thereon.  The Administrative Agent may consult with legal counsel
(including counsel for the Borrower), indepen­dent public accountants and other
experts selected by it and shall not be liable for any action taken or not taken
by it in accordance with the advice of such counsel, accountants or experts.


Section 7.6. The Administrative Agent in its Individual Capacity
.  The bank serving as the Administrative Agent shall have the same rights and
powers under this Agreement and any other Loan Document in its capacity as a
Lender as any other Lender and may exercise or refrain from exercising the same
as though it were not the Administrative Agent; and the terms “Lenders”,
“Required Lenders”, “holders of Notes”, or any similar terms shall, unless the
context clearly otherwise indicates, include the Administrative Agent in its
individual capacity.  The bank acting as the Administrative Agent and its
affiliates may accept de­posits from, lend money to, and generally engage in any
kind of business with the Borrower or any Subsidiary or affiliate of the
Borrower as if it were not the Administrative Agent hereunder.


Section 7.7. Successor Administrative Agent.


(a)           The Administrative Agent may resign at any time by giving 30 days
prior written notice thereof to the Lenders and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
Administrative Agent, subject to the approval by the Borrower provided that no
Event of Default shall exist at such time.  If no suc­cessor Administrative
Agent shall have been so appointed, and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent, which shall be a commercial
bank organized under the laws of the United States of America or any state
thereof or a bank which maintains an office in the United States.


(b)           Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall there­upon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents.  If within 30 days after written notice is given of the
retiring Administrative Agent’s resignation under this Section 7.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 30th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided
above.  After any retir­ing Administrative Agent’s resignation hereunder, the
provi­sions of this Article VII shall continue in effect for the benefit of such
retiring Administrative Agent and its representatives and agents in respect of
any ac­tions taken or not taken by any of them while it was serving as the
Administrative Agent.


ARTICLE VIII.MISCELLANEOUS


Section 8.1. Notices.


(a)           Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:



 
 

--------------------------------------------------------------------------------

 

To the Borrower:                                  The PrivateBank and Trust
Company
70 W. Madison Street
Chicago, Illinois 60602
Attn: Brant Ahrens
Telephone Number:  (312) 564-1225
Fax Number: (312) 683-0446


To the Administrative Agent:            SunTrust Bank, Agency Services
303 Peachtree Street, 25th Floor
Atlanta, Georgia 30308
Attn:  Doug Weitz
Telephone Number:  (404) 813-5156
Fax Number: (404) 221-2001


 
To a Lender:
To such Lender’s address or telecopy number, as applicable, as set forth on such
Lender’s signature page hereto



Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All such
notices and other communications shall, when transmitted by overnight delivery,
or faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mails or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent shall not be effective until actually received by the Administrative Agent
at its address specified in this Section 8.1.



(b)           Any agreement of the Administrative Agent and the Lenders herein
to receive certain notices by telephone or facsimile is solely for the
convenience and at the request of the Borrower.  The Administrative Agent and
the Lenders shall be entitled to rely on the authority of any Person purporting
to be a Person authorized by the Borrower to give such notice, and the
Administrative Agent shall not have any liability to the Borrower or other
Person on account of any action taken or not taken by the Administrative Agent
or the Lenders in reliance upon such telephonic or facsimile notice.  The
obligation of the Borrower to repay the Loans and all other obligations
hereunder shall not be affected in any way or to any extent by any failure of
the Administrative Agent or the Lenders to receive written confirmation of any
telephonic or facsimile notice or the receipt by the Administrative Agent or the
Lenders of a confirmation which is at variance with the terms understood by the
Administrative Agent or the Lenders to be contained in any such telephonic or
facsimile notice.


Section 8.2. Waiver; Amendments.


(a)           No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder or any other Loan Document, and no
course of dealing between the Borrower and the Administrative Agent or any
Lender, shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or
thereunder.  The rights and remedies of the Administrative Agent and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies provided by law.  No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Event of Default, regardless of
whether the Administrative Agent or any Lender may have had notice or knowledge
of such Event of Default at the time.


(b)           No amendment or waiver of any provision of this Agreement or the
other Loan Documents, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Borrower and the Required Lenders, or the Borrower and the Administrative
Agent with the consent of the Required Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, that no amendment or waiver shall: (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) extend the Maturity Date or otherwise postpone the date
fixed for any payment of any principal of, or interest on, any Loan or interest
thereon or any fees hereunder or reduce the amount of, waive, forgive or excuse
any such payment, without the written consent of each Lender affected thereby,
(iv) change Section 2.17(b) or Section 2.17(c) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender, (v) change any of the provisions of this Section 8.2 or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders which are re­quired to waive, amend or modify
any rights hereunder or make any determination or grant any consent hereunder,
without the consent of each Lender; (vi) release any guarantor, if any, or limit
the liability of any such guarantor under any guaranty agreement; provided
further, that no such agreement shall amend, modify or otherwise affect the
rights, duties or obligations of the Administrative Agent without the prior
written consent of such Person.  Notwithstanding anything herein or otherwise to
the contrary, any Event of Default occurring hereunder shall continue to exist
(and shall be deemed to be continuing) until such time as such Event of Default
is waived in writing in accordance with the terms of this Section
notwithstanding (i) any attempted cure or other action taken by the Borrower or
any other Person subsequent to the occurrence of such Event of Default or (ii)
any action taken or omitted to be taken by the Administrative Agent or any
Lender prior to or subsequent to the occurrence of such Event of Default (other
than the granting of a waiver in writing in accordance with the terms of this
Section).


Section 8.3. Expenses; Indemnification.


(a)           The Borrower shall pay (i) all reasonable, out-of-pocket costs and
expenses of the Administrative Agent and its affiliates (including, without
limitation, the reasonable fees, charges and disbursements of outside counsel
and the allocated cost of inside counsel for the Administrative Agent and its
affiliates) in connection with the syndication of the credit facilities provided
for herein, the preparation and administration of the Loan Documents and any
amendments, modifications or waivers thereof (whether or not the transactions
contemplated in this Agreement or any other Loan Document shall be consummated),
and (ii) all out-of-pocket costs and expenses (including, without limitation,
the reasonable fees, charges and disbursements of outside counsel and the
allocated cost of inside counsel) incurred by the Administrative Agent or any
Lender in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.


(b)           The Borrower shall indemnify the Administrative Agent and each
Lender and each officer, director, employee, agents, advisors and affiliates of
the Administrative Agent and each Lender (each, an “Indemnitee”) against, and
hold each of them harmless from, any and all costs, losses, liabilities, claims,
damages and related expenses, including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee, which may be incurred by any
Indemnitee, or asserted against any Indemnitee by the Borrower or any third
Person, arising out of, in connection with or as a result of (i) the execution
or delivery of any this Agreement or any other Loan Document, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of any of the transactions contemplated hereby, (ii) any Loan or any actual or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned by the Borrower or
any Subsidiary or any Environmental Liability related in any way to the Borrower
or any Subsidiary or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether brought by
the Borrower or any third Person and whether based on contract, tort, or any
other theory and regardless of whether any Indemnitee is a party thereto;
provided, that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction in a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee; provided, further, that each Indemnitee shall have the
obligation to promptly notify the Borrower of any claim, expense, obligation or
liability for which such Indemnitee will seek indemnification from the Borrower
hereunder, but the failure to give such notice shall not nullify or abrogate the
Borrower’s obligations under this Section.


(c)           The Borrower shall pay, and hold the Administrative Agent and each
of the Lenders harmless from and against, any and all present and future stamp,
documentary, and other similar taxes with respect to this Agreement and any
other Loan Documents, or any payments due thereunder, and save the
Administrative Agent and each of the Lenders harmless from and against any and
all liabilities with respect to or resulting from any delay or omission by the
Borrower to pay such taxes.


(d)           To the extent that the Borrower fails to pay any amount required
to be paid to the Administrative Agent under clauses (a), (b) or (c) hereof,
each Lender severally agrees to pay to the Administrative Agent such Lender’s
Pro Rata Share (determined as of the time that the unreimbursed expense or
indemnity payment is sought) such unpaid amount; provided, that the unreimbursed
expense or indemnified payment, claim, damage, liability or related expense, as
the case may be, was incurred by or asserted against the Administrative Agent in
its capacity as such.


(e)           TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWER SHALL NOT
ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF
LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED
TO ACTUAL OR DIRECT DAMAGES) ARISING OUT OF, IN CONNECTION WITH OR AS A RESULT
OF, THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE
TRANSACTIONS CONTEMPLATED THEREIN, ANY LOAN OR THE USE OF PROCEEDS THEREOF.


(f)           All amounts due under this Section shall be payable promptly after
written demand therefor.


Section 8.4. Successors and Assigns.


(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, except that the Borrower may not assign or transfer any of its rights
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void).


(b)           Any Lender may at any time assign to one or more assignees all or
a portion of its rights and obligations under this Agreement and the other Loan
Documents; provided, that (i) except in the case of an assignment to a Lender or
an affiliate of a Lender or to a fund managed by a Lender or an affiliate of a
Lender, each of the Borrower and the Administrative Agent must give their prior
written consent (which consent shall not be unreasonably withheld or delayed),
provided, that the consent of the Borrower shall not be required during the
existence of an Event of Default, (ii) except in the case of an assignment to a
Lender or an affiliate of a Lender or to a fund managed by a Lender or an
affiliate of a Lender or an assignment of the entire amount of the assigning
Lender’s Loans or an assignment while an Event of Default has occurred and is
continuing, the amount of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the assignment and acceptance agreement
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $1,000,000 (unless the Borrower and the Administrative Agent
shall otherwise consent), (iii) each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) the
assigning Lender and the assignee shall execute and deliver to the
Administrative Agent an assignment and acceptance agreement in form and
substance acceptable to the Administrative Agent, together with a processing and
recordation fee payable by the assigning Lender or the assignee (as determined
between such Persons) in an amount equal to $3,500 and (v) such assignee, if it
is not a Lender, shall deliver a duly completed Administrative Questionnaire to
the Administrative Agent; provided, that any consent of the Borrower otherwise
required hereunder shall not be required if an Event of Default has occurred and
is continuing.  Upon the execution and delivery of the such assignment and
acceptance agreement and payment by such assignee to the assigning Lender of an
amount equal to the purchase price agreed between such Persons, such assignee
shall become a party to this Agreement and any other Loan Documents to which
such assigning Lender is a party and, to the extent of such interest assigned by
such assignment and acceptance agreement, shall have the rights and obligations
of a Lender under this Agreement, and the assigning Lender shall be released
from its obligations hereunder to a corresponding extent (and, in the case of an
assignment and acceptance agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 2.13,
Section 2.14, Section 2.15 and Section 8.3).  Upon the consummation of any such
assignment hereunder, the assigning Lender, the Administrative Agent and the
Borrower shall make appropriate arrangements to have new promissory notes issued
if so requested by either or both the assigning Lender or the assignee.  Any
assignment or other transfer by a Lender that does not fully comply with the
terms of this clause (b) shall be treated for purposes of this Agreement as a
sale of a participation pursuant to clause (c) below.


(c)           Each Lender may at any time, without the consent of the Borrower
or the Administrative Agent, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement; provided, that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of its
obligations hereun­der and for such Participant’s compliance with the terms of
Section 8.10 of this Agreement, and (iii) the Borrower shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents.  Any agreement
between such Lender and the Participant with respect to such participation shall
provide that such Lender shall retain the sole right and responsibility to
enforce this Agreement and the other Loan Documents and the right to approve any
amendment, modification or waiver of this Agreement and the other Loan
Documents; provided, that such participation agreement may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver of this Agreement described in the first proviso of
Section 8.2(b) that affects the Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits Section 2.13, Section 2.14 and
Section 2.15 to the same extent as if it were a Lender hereunder and had
acquired its interest by assignment pursuant to paragraph (b); provided, that no
Participant shall be entitled to receive any greater payment under Section 2.15
than such Lender would have been entitled to receive with respect to the
participation sold to such Participant unless the sale of such participation is
made with the Borrower’s prior written consent.


(d)           Each Lender may at any time pledge or assign a security interest
in all or any por­tion of its rights under this Agreement and the Subordinated
Term Note to secure its obligations to a Federal Reserve Bank without complying
with this Section; provided, that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.


Section 8.5. Governing Law; Jurisdiction; Consent to Service of Process.


(a)           THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAW PRINCIPLES THEREOF) OF THE STATE OF NEW YORK.


(b)           The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the non-exclusive jurisdiction of any Federal and/or
state court located in the State of New York and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York state court or, to the extent permitted by applicable law, such Federal
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or any other Loan Document shall affect any
right that the Lenders may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against the Borrower or
its properties in the courts that have jurisdiction over the Borrower.


(c)           The Borrower irrevocably and unconditionally waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in paragraph (b) of this Section and brought in
any state or federal court located in the State of New York and referred to in
paragraph (b) of this Section.  Each of the parties hereto irrevocably waives,
to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.


(d)           Each party to this Agreement irrevocably consents to the service
of process in the manner provided for notices in Section 8.1.  Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.


Section 8.6. WAIVER OF JURY TRIAL
.  EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).


Section 8.7. Counterparts; Integration
.  This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts (including by telecopy), and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument.  This Agreement, the other Loan Documents, and any separate
letter agreement(s) relating to any fees payable to the Administrative Agent
constitute the entire agreement among the parties hereto and thereto regarding
the subject matters hereof and thereof and supersede all prior agreements and
understandings, oral or written, regarding such subject matters.


Section 8.8. Survival
.  All covenants, agreements, representations and warranties made by the
Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid and so long as the Commitment has
not expired or terminated.  The provisions of Section 2.15 and Section 8.3 shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Commitment or the termination of this Agreement or any
provision hereof.  All representations and warranties made herein, in the
certificates, reports, notices, and other documents delivered pursu­ant to this
Agreement shall survive the execution and delivery of this Agreement and the
other Loan Documents, and the making of the Loans.


Section 8.9. Severability
.  Any provision of this Agreement or any other Loan Document held to be
illegal, invalid or unenforceable in any jurisdiction, shall, as to such
jurisdiction, be ineffective to the extent of such illegality, invalidity or
unenforceability without affecting the legality, validity or enforceability of
the remaining provisions hereof or thereof; and the illegality, invalidity or
unenforceability of a particular provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.


Section 8.10. Confidentiality
.  Each of the Administrative Agent and each Lender agrees to maintain the
confidentiality of any and all non-public, confidential or proprietary
information, identified to the Administrative Agent and the Lenders as such, of
or relating to the Borrower or any Subsidiary and their respective businesses,
operations, finances or strategies (“Confidential Information”).  For purposes
of this Section, Confidential Information shall not include: (1) information
that was already known to the recipient without an obligation of confidentiality
to the Borrower or any Subsidiary with respect to such information, (2)
information that was obtained from a third party who was not known to the
Administrative Agent or such Lender to be under an obligation of confidentiality
to the Borrower or any Subsidiary with respect to such information, (3)
information that is or becomes publicly available, other than through a breach
of this Section by the Administrative Agent or any Lender or any Participant or
any of their respective representatives, employees or agents.  Notwithstanding
the foregoing, Confidential Information may be disclosed (i) to any officer,
director, agent, affiliate or representative of the Administrative Agent or any
such Lender, including without limitation accountants, legal counsel and other
advisors; provided, however, that such Person shall agree to be bound by the
confidentiality provisions set forth in this Section with respect to such
information, (ii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (iii) to the extent requested by any
regulatory agency or authority, (iv) to the extent necessary in connection with
the exercise of any remedy hereunder or any suit, action or proceeding relating
to this Agreement or the enforcement of rights hereunder, (v) subject to
provisions substantially similar to this Section 8.10, to any actual or
prospective assignee or Participant, or (vi) with the prior written consent of
the Borrower.  Any Person required to maintain the confidentiality of any
information as provided for in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such information as such Person would
accord its own confidential information, but in no event less than a reasonable
degree of care.


Section 8.11. Interest Rate Limitation
.  Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which may be treated as interest on such Loan under applicable law
(collectively, the “Charges”), shall exceed the maximum lawful rate of interest
(the “Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by a Lender holding such Loan in accordance with applicable law, the
rate of interest payable in respect of such Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan but were not payable as a result of the operation of this
Section shall be cumulated and the interest and Charges payable to such Lender
in respect of other Loans or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Rate to the date of repayment, shall have been
received by such Lender.


Section 8.12. Waiver of Effect of Corporate Seal
.  The Borrower represents and warrants that it is not required to affix its
corporate seal to this Agreement or any other Loan Document pursuant to any
requirement of law or regulation, agrees that this Agreement is delivered by
Borrower under seal and waives any shortening of the statute of limitations that
may result from not affixing the corporate seal to this Agreement or such other
Loan Documents.


Section 8.13. Patriot Act
.  The Administrative Agent and each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Borrower in accordance with the Patriot Act.  The Borrower shall,
and shall cause each of its Subsidiaries to, provide to the extent commercially
reasonable, such information and take such other actions as are reasonably
requested by the Administrative Agent or any Lender in order to assist the
Administrative Agent and the Lenders in maintaining compliance with the Patriot
Act.


Section 8.14. Bookrunner and Lead Arrangers
.  Neither the Joint Lead Arrangers nor the Sole Bookrunner listed on the cover
page of this Agreement shall have any duties or responsibilities hereunder in
their capacities as such.








[Remainder of page intentionally left blank.  Signatures appear on next page]

-  -
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Subordinated Term Loan
Agreement to be duly executed by their respective authorized officers as of the
day and year first above written.


THE PRIVATEBANK AND TRUST COMPANY




By /s/ Dennis L.
Klaeser                                                                
     Name: Dennis L.
Klaeser                                                                           
     Title: Chief Financial
Officer                                                                           




SUNTRUST BANK
as Administrative Agent and a Lender




By           /s/ K. Scott
Bazemore                                                                
     Name: K. Scott
Bazemore                                                                           
     Title: Vice
President                                                                












































[Signatures Continue on Following Pages]





 
 

--------------------------------------------------------------------------------

 

[Signature Page to Subordinated Term Loan Agreement with
The PrivateBank and Trust Company]






LASALLE BANK NATIONAL ASSOCIATION
as a Lender




By/s/ Matthew J. Doherty
     Name: Matthew J.
Doherty                                                                           
     Title: Senior Vice
President                                                                           



 
Address:
1355 S. LaSalle Street, Suite 53
Chicago, Illinois 60603
Attn:  Kimberly Johnson
Fax Number: (312) 904-2684








































[Signatures Continue on Following Pages]



 
 

--------------------------------------------------------------------------------

 

Schedule I


COMMITMENT AMOUNTS




Lender
Commitment
   
SunTrust Bank
$45,000,000.00
LaSalle Bank National Association
$55,000,000.00
       




Schedule I
 
 

--------------------------------------------------------------------------------

 



EXHIBIT A
FORM OF SUBORDINATED TERM NOTE


THIS OBLIGATION IS NOT A DEPOSIT AND IT IS NOT INSURED BY THE FEDERAL DEPOSIT
INSURANCE CORPORATION.  THIS OBLIGATION IS SUBORDINATED TO THE CLAIMS OF
DEPOSITORS, IS UNSECURED, AND IS INELIGIBLE AS COLLATERAL FOR A LOAN BY THE
BORROWER.




$____________
[Date]
       



FOR VALUE RECEIVED, the undersigned, THE PRIVATEBANK AND TRUST COMPANY, an
Illinois state chartered, non-member bank (the “Borrower”), hereby promises to
pay to [name of Lender] (the “Lender”) or its registered assigns at the
principal office of SunTrust Bank, as Administrative Agent, or any other office
that the Administrative Agent designates, on the Maturity Date (as defined in
the Subordinated Term Loan Agreement dated as of September 26, 2008 (as the same
may be amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”; all capitalized terms used herein but not defined herein
shall have the respective meanings given to them as set forth in the Credit
Agreement), among the Borrower, the lenders from time to time a party thereto
(including the Lender) and SunTrust Bank, as Administrative Agent), the
principal amount of [amount of such Lender’s Term Loan] and no/100 Dollars
($__________________) in lawful money of the United States of America in
immediately available funds, and to pay interest from the date hereof on the
principal amount thereof from time to time outstanding, in like funds, at said
office, at the rate or rates per annum (including post-default rate) as provided
in the Credit Agreement.  In addition, should legal action or an attorney-at-law
be utilized to collect any amount due hereunder, the Borrower further promises
to pay all costs of collection, including the reasonable attorneys’ fees of the
Lender.


All accrued interest shall be payable at the Administrative Agent’s principal
office as provided above on a quarterly basis in arrears on the last day of each
September, December, March and June, commencing [December 31, 2008].  The
outstanding unpaid principal balance of this Subordinated Term Note shall be
payable in a single installment on the Maturity Date. Whenever any payment to be
made under this Subordinated Term Note shall be due on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall be included in the computation of interest due
upon this Subordinated Term Note.  The Borrower shall have the right and
privilege of prepaying all or any part of this Subordinated Term Note at any
time in accordance with the terms of the Credit Agreement, subject to (a) the
restrictions on prepayments set forth in Section 2.7(b) of the Credit Agreement
and (b) Federal Deposit Insurance Corporation (“FDIC”) approval.


The indebtedness of the Borrower evidenced by this Subordinated Term Note,
including the principal and premium, if any, and interest shall be subordinate
and junior in right of payment to its obligations to its depositors, its
obligations under bankers’ acceptances and letters of credit, and its
obligations to its other creditors, including its obligations to the Federal
Reserve Bank, FDIC, and any rights acquired by the FDIC as a result of loans
made by the FDIC to the Borrower or the purchase or guarantee of any of its
assets by the FDIC pursuant to the provisions of 12 USC 1823(c), (d) or (e),
whether now outstanding or hereafter incurred.  In the event of any insolvency,
receivership, conservatorship, reorganization, readjustment of debt, marshaling
of assets and liabilities or similar proceedings or any liquidation or winding
up of or relating to the Borrower, whether voluntary or involuntary, all such
obligations shall be entitled to be paid in full before any payment shall be
made on account of the principal of, or premium, if any, or interest, on this
Subordinated Term Note.  In the event of any such proceedings, after payment in
full of all sums owing on such prior obligations, the holder of this
Subordinated Term Note, together with any obligations of the Borrower ranking on
a parity with this Subordinated Term Note, shall be entitled to be paid from the
remaining assets of the Borrower the unpaid principal hereof and any unpaid
premium, if any, and interest before any payment or other distribution, whether
in cash, property, or otherwise, shall be made on account of any capital stock
or any obligations of the Borrower ranking junior to this Subordinated Term
Note.  Nothing herein shall impair the obligation of the Borrower, which is
absolute and unconditional, to pay the principal of and any premium and interest
on this Subordinated Term Note according to its terms.


Notwithstanding any other provisions of this Subordinated Term Note or the
Credit Agreement, including specifically those set forth in the sections
relating to subordination, events of default and covenants of the Borrower, it
is expressly understood and agreed that the FDIC or any receiver or conservator
of the Borrower appointed by the FDIC shall have the right in the performance of
his legal duties, and as part of liquidation designed to protect or further the
continued existence of the Borrower or the rights of any parties or agencies
with an interest in, or claim against, the Borrower or its assets, to transfer
or direct the transfer of the obligations of this Subordinated Term Note to any
bank or bank holding company selected by such official which shall expressly
assume the obligation of the due and punctual payment of the unpaid principal,
and interest and premium, if any, on this Subordinated Term Note and the due and
punctual performance of all covenants and conditions; and the completion of such
transfer and assumption shall serve to supersede and void any default,
acceleration or subordination which may have occurred, or which may occur due or
related to such transaction, plan, transfer or assumption, pursuant to the
provisions of this Subordinated Term Note, and shall serve to return the holder
to the same position, other than for substitution of the obligor, it would have
occupied had no default, acceleration or subordination occurred; except that any
interest and principal previously due, other than by reason of acceleration, and
not paid shall, in the absence of a contrary agreement by the holder of this
Subordinated Term Note, be deemed to be immediately due and payable as of the
date of such transfer and assumption, together with the interest from its
original due date at the rate provided for herein.


If this Subordinated Term Note ceases to be deemed to be Tier 2 Capital of the
Borrower in accordance with the rules and regulations of the FDIC applicable to
the capital status of the subordinated debt of state chartered, non-member
banks, other than due to the limitations imposed by the second sentence of 12
C.F.R Part 325A(I)(A)(2)(e), which limits the capital treatment of subordinated
debt during the five years immediately preceding the maturity date of the
subordinated debt, the Borrower shall: (a) immediately notify the Administrative
Agent and the Lenders; and (b) immediately upon the request of the
Administrative Agent or the Required Lenders execute and deliver all such
agreements (including without limitation a replacement note for this
Subordinated Term Note) as the Administrative Agent or the Required Lenders may
request in order to restructure the obligation evidenced hereby as a senior
obligation of the Borrower.  If the Borrower fails to execute such agreements as
requested within 30 days of such request, such failure shall be deemed to be an
Event of Default as provided in Section 6.1 of the Credit Agreement.


By accepting this Subordinated Term Note, the Lender agrees that, so long as
this Subordinated Term Note is deemed to be Tier 2 Capital, other than due to
the limitation imposed by the second sentence of 12 C.F.R. Part 325, App.
A(I)(A)(2)(e), it waives its right to exercise any set-off or other right to
appropriate and to apply any deposits or other assets of the Borrower at any
time held by such Lender against or on account of amounts owing hereunder to
such Lender.


All Loans evidenced by this Subordinated Term Note and all payments and
prepayments of the principal hereof and the date thereof shall be endorsed by
the holder hereof on the schedule attached hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof, or
otherwise recorded by such holder in its internal records; provided, that the
failure of the holder hereof to make such a notation or any error in such
notation shall not affect the obligations of the Borrower to make the payments
of principal and interest in accordance with the terms of this Subordinated Term
Note and the Credit Agreement.


Notwithstanding anything herein or in the Credit Agreement to the contrary, this
Subordinated Term Note is not subject to any sinking fund.


This Subordinated Term Note is issued in connection with, and is entitled to the
benefits of, the Credit Agreement which, among other things, contains provisions
for the acceleration of the maturity hereof upon the happening of certain
events, for prepayment of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain provisions of the Credit Agreement, all
upon the terms and conditions therein specified.  THIS SUBORDINATED TERM NOTE
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK (WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAWS) AND ANY APPLICABLE LAWS
OF THE UNITED STATES OF AMERICA.


THE PRIVATEBANK AND TRUST COMPANY


By:                                                      
     Name:
     Title:

Exhibit A
 
 

--------------------------------------------------------------------------------

 

 